UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of July 24, 2013 Common Stock, $5.00 Par Value AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2013 TABLE OF CONTENTS Page Glossary of Key Terms 3 Item Number. PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Other Comprehensive Income 6 Condensed Consolidated Statements of Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Note 1 - Organization and Basis of Presentation 9 Note 2 - Significant Accounting Policies and Methods of Application 9 Note 3 - Fair Value Measurements 14 Note 4 - Derivative Instruments 15 Note 5 - Employee Benefit Plans 17 Note 6 - Debt and Credit Facilities 18 Note 7 - Equity 20 Note 8 - Non-Wholly Owned Entities 21 Note 9 - Commitments, Guarantees and Contingencies 22 Note 10 - Segment Information 25 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Forward-Looking Statements 28 Executive Summary 28 Results of Operations 32 Liquidity and Capital Resources 39 Critical Accounting Policies and Estimates 44 3 Quantitative and Qualitative Disclosures About Market Risk 44 4 Controls and Procedures 47 PART II - OTHER INFORMATION 1 Legal Proceedings 47 1
